IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-10970
                        Conference Calendar



SHERMAN HARVEY MERRITT, JR.,

                                         Plaintiff-Appellant,

versus

R. O. LAMPERT, SR., Warden; DELAROSA, Major,

                                         Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 1:97-CV-183
                       - - - - - - - - - -
                          April 8, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Sherman Harvey Merritt, Jr., Texas state prisoner #764054,

appeals the dismissal of his 42 U.S.C. § 1983 lawsuit for failure

to pay the partial filing fee.   We have reviewed the record and

affirm the district court’s dismissal of Merritt’s complaint.

See Gonzalez v. Firestone Tire & Rubber Co., 610 F.2d 241, 247

(5th Cir. 1980).   In doing so, we make the observation that the

foregoing disposition does not prejudice Merritt because the

action has not yet prescribed.   Accordingly, we AFFIRM the



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-10970
                               -2-

district court’s dismissal without prejudice of Merritt’s

lawsuit.

     AFFIRMED.